In the

    United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 13‐3843 
LINDA SUCHANEK, et al., individually and 
on behalf of others similarly situated, 
                                                                          

                                                Plaintiffs‐Appellants, 

                                  v. 

STURM FOODS, INC., and TREEHOUSE FOODS, INC., 
                                                                          

                                               Defendants‐Appellees. 
                     ____________________ 

          Appeal from the United States District Court for the 
                       Southern District of Illinois. 
 Nos. 11‐565, 11‐889, 11‐1035, 11‐1068, & 12‐224 — G. Patrick Murphy, 
                                  Judge. 
                     ____________________ 

      ARGUED JUNE 4, 2014 — DECIDED AUGUST 22, 2014 
                 ____________________ 

    Before WOOD, Chief Judge, and CUDAHY and ROVNER, Cir‐
cuit Judges. 
    WOOD, Chief Judge. This case is about coffee. Not just any 
coffee—it is about the individual coffee pods that are used in 
the popular Keurig coffeemakers. The Keurig system solved 
a  problem  with  which  coffee  drinkers  had  struggled  for 
2                                                       No. 13‐3843 

years: how to make individual portions of fresh‐brewed cof‐
fee in a tidy, flavorful, easy, and relatively inexpensive way. 
The  defendants,  Sturm  Foods,  Inc.,  and  Treehouse  Foods, 
Inc., wanted to enter the market for Keurig‐compatible pods 
once patent protection expired, but they jumped the gun in a 
way that the plaintiffs, who hope to represent a class, believe 
was  deceptive  and  in  violation  of  the  consumer  protection 
laws of a number of states. The district court refused to certi‐
fy the class, and then ruled against each of the named plain‐
tiffs’  individual  claims.  We  conclude  that  the  court  erred  in 
its class certification decision; if its approach were correct, it 
would  never  be  possible  to  certify  a  consumer  class  action 
because  some  individual  proof  is  always  needed.  We  also 
conclude  that  the  court  overlooked  genuine  issues  of  fact 
when  it  granted  summary  judgment  against  the  individual 
plaintiffs. We therefore reverse and remand for further pro‐
ceedings. 
                                  I 
     Keurig coffee machines are one of the most popular sin‐
gle‐serve  coffeemakers  on  the  market.  To  prepare  a  cup  of 
freshly  brewed  coffee,  the  Keurig  user  need  only  drop  a 
small pod (known as a K‐Cup) filled with ground coffee into 
the  machine,  push  a  button,  and  wait  a  few  moments.  The 
machines are not only quick and easy to use; surveys show 
that  its  users  appreciate  the  quality  of  the  coffee  they  pro‐
duce.  According  to  the  defendants’  marketing  studies, 
Keurig  machines  are  “premium branded  products  and  con‐
sumers  have  the  perception  that  they  brew  premium  coffee 
in their machines.” For this union of convenience and quali‐
ty,  consumers  shell  out  hefty  sums  for  both  the  machine  it‐
self and the K‐Cups. 
No. 13‐3843                                                           3

     K‐Cups,  which  are  sold  separately  from  the  machines, 
are  small  plastic  cartridges  designed  to  be  used  exclusively 
with  Keurig  machines.  The  K‐Cups  are  typically  filled  with 
an individual serving of ground coffee beans, although other 
hot  beverages  like  cider,  tea,  and  hot  chocolate  are  also 
available.  Until  2012  when  its  patent  expired,  only  Keurig 
itself could make K‐Cups with filters because Keurig held a 
patent  over  the  K‐Cup’s  filter  technology.  Sturm  Foods  and 
its  parent  company  Treehouse  (collectively  Sturm)  badly 
wanted  a  piece  of  the  Keurig  market.  Blocked  from  direct 
competition  by  the  patent,  Sturm  turned  to  the  substitute 
that is at the heart of this case. In 2010, it introduced a prod‐
uct  that  used  the  external  K‐Cup  design  but  whose  innards 
were  entirely  different.  For  starters,  the  Sturm  cup  did  not 
contain  any  type  of  filter.  In  internal  emails,  Sturm’s  execu‐
tives discussed their plan to gain a first‐mover advantage in 
the post‐patent Keurig coffee market by selling the filter‐less 
product  before  the  patent’s  expiration.  One  employee  com‐
mented  that  by  the  time  the  Keurig  patent  expired,  “Sturm 
will  have  been  packaging  and  processing  for  2  years  …  . 
During  this  time,  we [will]  have  gained  experience  and  im‐
proved  packaging  and  production  processes in areas where 
others  will  have  yet  to  start.”  Sturm  marketed  its  product 
under the name Grove Square Coffee (GSC). 
    The lack of a filter created a quandary for Sturm: it made 
the use of fresh coffee grounds impossible. Sturm decided to 
put instant coffee into the cups—essentially, small chunks of 
freeze‐dried brewed coffee that dissolve and are reconstitut‐
ed when hot water is added to them. That is not the kind of 
premium  product  that  Keurig  customers  expected,  as 
Sturm’s  marketing  surveys  confirmed.  Indeed,  Sturm’s  con‐
sultants  warned  that  “use  of  the  word  ‘instant’  is  a  real  no‐
4                                                       No. 13‐3843 

no” and should be avoided “if at all possible” in marketing 
the  GSC  product  to  the  only  people  who  would  buy  a  K‐
Cup:  Keurig  machine  owners.  Sturm  followed  that  advice. 
The  GSC  packaging  stated  in  small  font  that  it  contained 
“naturally roasted soluble and microground Arabica coffee”; 
it  never  explained  that  soluble  coffee  is  instant  coffee.  Nor 
did it mention that the GSC pods contained over 95% instant 
coffee with only a tiny bit of microground coffee mixed in. 
    The  rest  of  the  GSC  packaging  was  mute  about  the  true 
nature of the product, except insofar as it implied that these 
were  genuine  K‐Cups  like  those  Keurig  users  had  come  to 
expect.  We  have  included  some  images  of  the  GSC  product 
packaging  in  an  Appendix  to  this  opinion.  Those  images 
show that like many of the premium Keurig coffee products 
shelved  nearby,  the  front  of  the  GSC  package  contained  an 
image  of  K‐Cups  with  fresh  roasted  coffee  beans  and  the 
admonition that the GSC product was intended “[f]or use by 
owners of Keurig© coffee makers.” As  one Sturm executive 
admitted,  the  company  “rearrange[d]  the  packaging  opera‐
tion  to  put  [GSC]  into  a  display  like  Keurig  had  on  the 
shelf.” Its objective was to package the product “to look like 
the Keurig product in box style.” 
    The back of the package featured a number of representa‐
tions  about  the  product. A  “quality  promise”  indicated  that 
the coffee was “made with some of the world’s highest quali‐
ty Arabica beans, roasted and ground to ensure peak flavor, 
then  packaged  to  lock  in  optimum  freshness.”  It  failed  to 
add that, except for the trivial amount of “microground” cof‐
fee  dusting  the  instant  chunks,  the  coffee  was  no  longer  in 
the  form  of  ground  beans.  One  version  of  the  package  set 
forth  a  “Coffee  Lover’s  Bill  of  Rights,”  which  included  the 
No. 13‐3843                                                           5

right to a “fresh, delicious cup.” Another version stated that 
its contents were “simply fresh, hot and delicious” and “re‐
captured  [the]  rich,  traditional  cup”  that  is  “savored  …  in 
neighborhood  coffee  shops.”  At  some  point,  Sturm  added 
the  word  “instant”  to  the  packaging,  but  the  record  is  un‐
clear whether this new package was ever distributed and, if 
so, how widely. Interestingly, the package also included this 
warning:  “DO  NOT  REMOVE  the  foil  seal  as  the  cup  will 
not  work  properly  in  the  coffee  maker  and  could  result  in 
hot  water  burns.”  Except  as  a  measure  designed  to  ensure 
that the user did not view the true contents of the pod, this 
makes no sense: the presence or absence of a foil seal on top 
would  have  no  effect  on  the  risk  of  burns  or  the  use  of  the 
cup. 
     Numerous  expert  surveys  in  the  record  concluded  that 
few consumers understood the true nature of the GSC prod‐
uct.  One  of  them,  conducted  by  plaintiff’s  expert  Robert  L. 
Klein, attempted to recreate conditions of in‐store buying by 
presenting  participants  first  with  a  photograph  of  the  GSC 
product  on  shelves  near  other  Keurig‐related  products,  and 
then presenting participants with images of the GSC box to 
look over for 30 seconds. Only 14% of participants in Klein’s 
study  identified  GSC’s  product  as  containing  instant  coffee. 
Sturm’s  own  expert,  George  Mantis,  employing  a  different 
methodology,  found  that  only  one  in  151  test  participants 
equated the term “soluble and microground” with the term 
“instant and microground.” Another expert, Bobby J. Calder, 
using  still another methodology,  asked participants to score 
the product on a scale of 1 to 10 on various measures based 
on its packaging, with “1” being least likely and “10” being 
most likely. When asked whether participants expected GSC 
to  contain  instant  coffee,  the  mean  answer  was  1.61. Asked 
6                                                      No. 13‐3843 

whether the GSC product filtered ground coffee just as other 
Keurig‐compatible  coffee  products  did,  participants  essen‐
tially said yes, recording an average score of 9.26. And even 
if  consumers  saw  and  understood  that  the  term  “soluble” 
meant  “instant”  in  context,  they  had  no  way  to  know  that 
GSC actually was more than 95% “soluble” (instant) coffee. 
    Sturm  put  a  lot  of  money  and  thought  into  marketing 
GSC.  In  addition  to  following  its  consultants’  warning 
against using the term “instant coffee,” Sturm conducted fo‐
cus‐group  testing  to  determine  whether  participants  would 
notice anything amiss about GSC. One test comparing reac‐
tions to GSC and licensed Keurig K‐Cups containing ground 
coffee  and  filters  concluded  that  the  participants  did  not 
“notice[]  any  difference  between  the  single  serve  cups  [i.e., 
between the GSC product and licensed K‐Cups] with respect 
to  weight  and  none  noticed  [that]  the  [GSC]  cup  emitted  a 
distinct rattle when  shaken.” (Emphasis  added.) Even when 
these  differences  were  pointed  out,  participants  “did  not 
equate  [those  differences]  with  quality.”  Sturm  also  priced 
GSC  at  near‐premium  levels,  about  10%  less  than  Keurig 
products. This had the  dual  benefit of reaping  a high profit 
and  forestalling  consumer  suspicions. As  one  executive  ad‐
mitted candidly, “If you actually got the price too low, peo‐
ple would perceive it as poor quality.” The plaintiffs’ expert 
Klein opined that the GSC product was “three to four times 
more  expensive  than  the  typical  instant  coffee  that  may  be 
spooned into a cup of hot water” and that “only a very ‘price 
insensitive’  consumer, or  one who was misled, would use  a 
$100 brewer [i.e., the Keurig machine] to heat water to make 
instant coffee.” 
No. 13‐3843                                                         7

    The  public  response  after  the  release  of  GSC  was  awful. 
The day after the product started selling in Wal‐Mart stores, 
Sturm  emailed  its  employees  to  request  that  the  legal  de‐
partment,  not  the  quality  control  or  sales  department,  be 
immediately informed about any complaints regarding GSC. 
One  retailer,  Discount  Coffee,  informed  Sturm  that  “[GSC] 
has  been  the  poorest  performing  introductory  product  that 
we  have  had  in  our  12  year  history.”  Several  purchasers 
brought  their  complaints  to  the  Better  Business  Bureau. Al‐
though  a  few  comments  were  favorable,  the  vast  majority 
were negative and many “extremely negative,” according to 
Treehouse’s  general  counsel.  Customers  who  complained, 
including  named  plaintiff  Deborah  DiBenedetto,  were  told 
that GSC was “not instant coffee” but rather “a high quality 
coffee  bean  pulverized  into  a  powder  so  fine  that  [it]  will 
dissolve,” which was false except for the “microground” cof‐
fee  that  constituted  less  than  5%  of  GSC.  (It  also  wrongly 
implied  that  coffee  is  made  by  dissolving  ground  beans  in 
water;  it  is  actually  produced  when  hot  water  extracts  oils 
and  other  solids  from  the  ground  coffee  bean.)  To  mitigate 
the negative reviews, Sturm encouraged employees to write 
fictitious  favorable  reviews  online;  the  marketing  depart‐
ment even offered to supply the language. 
                                 II 
    Four  separate  consumer  protection  lawsuits,  involving 
plaintiffs from four states who purchased GSC, were consol‐
idated  into  the  present  action.  Later  the  plaintiffs  amended 
their  complaint  to  add  consumers  from  an  additional  four 
states.  The  plaintiffs  sought  to  certify  a  class  representing 
GSC  purchasers  in  the eight  states. As we noted  earlier, the 
district  court  refused  to  certify  the  class  and  granted  sum‐
8                                                       No. 13‐3843 

mary  judgment  against  all  eight  individual  plaintiffs.  On 
appeal,  the  plaintiffs  challenge  both  the  individual  rulings 
and the denial of class certification. 
    We  begin  with  the  district  court’s  decision  to  deny  class 
certification,  as  this  will  determine  the  proper  scope  of  the 
case, and then turn to the individual cases. We conclude that 
the court based its class determination on a misunderstand‐
ing  of  the  correct  legal  approach  and  thus  further  proceed‐
ings  are  necessary.  We  also  conclude  that  the  court  over‐
looked  genuine  issues  of  material  fact  on  each  of  the  indi‐
vidual claims. 
                                  A 
     The plaintiffs sought to certify the following class: 
        All persons or consumers that during the Class 
        Period—from  September of 2010,  until  and  in‐
        cluding  the  present—purchased  in  Alabama, 
        California,  Illinois,  New  Jersey,  New  York, 
        North  Carolina,  South  Carolina,  and  Tennes‐
        see,  Defendants’  [GSC]  products.  Excluded 
        from the class are: (a) Defendants’ Board mem‐
        bers  of  [sic]  executive‐level  officers,  including 
        its  attorneys;  (b)  persons  or  entities  who  pur‐
        chased  the  [GSC]  primarily  for  resale;  (c)  re‐
        tailers  or  re‐sellers  of  the  [GSC];  (d)  govern‐
        mental  entities;  and  (e)  any  consumer  that  al‐
        ready received a refund from Defendants. 
In  response  to  the  district  court’s  concern  that  online  pur‐
chasers of GSC may not be similarly situated to in‐store pur‐
chasers,  the  plaintiffs  later  offered  to  exclude  online  pur‐
No. 13‐3843                                                            9

chasers. Our analysis presumes that these online purchasers 
have been excluded from the class. 
    We  discern  two  errors  in  the  district  court’s  decision  to 
deny  class  certification.  First,  the  court  failed  to  recognize 
the  question  common  to  the  claims  of  all  putative  class 
members: whether the GSC packaging was likely to mislead 
a  reasonable  consumer.  See  FED.  R.  CIV.  P.  23(a)(2);  see  also 
Wal‐Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011); compare 
POM  Wonderful  LLC  v.  Coca‐Cola  Co.,  134  S.  Ct.  2228  (2014) 
(Lanham Act case about misleading packaging). Second, the 
court  applied  too  strict  a  test  when  it  considered  whether 
common  questions  predominate  over  individual  questions. 
See FED.  R.  CIV.  P. 23(b)(3); see also Comcast Corp. v. Behrend, 
133  S.  Ct.  1426  (2013);  In  re  IKO  Roofing  Shingle  Prods.  Liab. 
Litig.,  No.  14‐1532,  2014  WL  2958615  (7th  Cir.  July  2,  2014). 
Our  review  of  the  decision  to  deny  class  certification  is  for 
abuse  of  discretion.  Payton  v.  Cnty.  of  Carroll,  473  F.3d  845, 
847 (7th Cir. 2007). 
     Rule 23(a)(2).—One of the requirements for a class action 
in  federal  court  is  the  existence  of  “questions  of  law  or  fact 
common  to  the  class.”  See  FED.  R.  CIV.  P.  23(a)(2).  The  Su‐
preme  Court  has  explained  that  “for  purposes  of  Rule 
23(a)(2)  even  a single  common question will do.” Wal‐Mart, 
131  S.  Ct.  at  2556  (quotation  marks  and  alteration  omitted). 
Commonality  demands  more  than  a  showing  that  the  class 
members “have all suffered a violation of the same provision 
of  law”  at  the  hands  of  the  same  defendant.  Id.  at  2551. 
Hence, in Wal‐Mart, no common question existed where the 
only  connection  among  a  huge  number  of  adverse  employ‐
ment actions was that the same defendant allegedly discrim‐
inated against numerous people on the same basis (sex). As 
10                                                         No. 13‐3843 

the Court put it, “[o]ther than the bare existence of delegated 
discretion,  respondents have identified  no  ‘specific  employ‐
ment  practice’—much  less  one  that  ties  all  their  1.5  million 
claims  together.”  Id.  at  2555–56.  Cf.  McReynolds  v.  Merrill 
Lynch,  Pierce,  Fenner  &  Smith,  Inc.,  672  F.3d  482,  487–90  (7th 
Cir.  2012)  (holding a company‐wide policy  that  had dispar‐
ate  impact  on African‐American  employees  appropriate  for 
class‐wide treatment). 
     “What matters to class certification … [is] the capacity of 
a classwide proceeding to generate common answers apt to 
drive the resolution of the litigation.” Wal‐Mart, 131 S. Ct. at 
2551  (quotation  marks  omitted).  The  critical  point  is  “the 
need  for  conduct  common  to  members  of  the  class.”  IKO 
Roofing, supra, at 3; see also Keele v. Wexler, 149 F.3d 589, 594 
(7th Cir. 1998) (common questions arise where “the defend‐
ants  have  engaged  in  standardized  conduct  towards  mem‐
bers of the proposed class”). Where the defendant’s allegedly 
injurious  conduct  differs  from  plaintiff  to  plaintiff,  as  it  did 
among Wal‐Mart’s 2,000 stores, no common answers are like‐
ly to be found. That is why the Court there held that plain‐
tiffs could not proceed with a class action without a showing 
that Wal‐Mart had adopted a company‐wide discriminatory 
policy. Wal‐Mart, 131 S. Ct. at 2555–56; see also Gen. Tel. Co. of 
Sw.  v.  Falcon,  457  U.S.  147,  157–58  (1982);  Suzette  M.  Mal‐
veaux,  How  Goliath  Won:  The  Future  Implications  of  Dukes  v. 
Wal‐Mart, 106 NW. U. L. REV. COLLOQUY 34, 37–45 (2011). 
   Where the same conduct or practice by the same defend‐
ant gives rise to the same kind of claims from all class mem‐
bers, there is a common question. See Pella Corp. v. Saltzman, 
606 F.3d 391, 394 (7th Cir. 2010) (common questions whether 
product  sold  to  all  class  members  was  inherently  defective, 
No. 13‐3843                                                           11

whether  defendant  knew  of  this  defect,  and  whether  the 
product  warranty  covered  the  defect);  Mejdrech  v.  Met‐Coil 
Sys.  Corp.,  319  F.3d  910,  911  (7th  Cir.  2003)  (common  ques‐
tions  whether  defendant  unlawfully  leaked  dangerous 
chemicals and whether the chemicals contaminated the con‐
tiguous area underlying class members’ homes); IKO Roofing, 
supra,  at  3–4  (common  question  whether  roofing  shingles 
sold  to  all  class  members  complied  with  national  industry 
standard  as  represented  on  packaging);  Butler  v.  Sears,  Roe‐
buck & Co., 727  F.3d  796, 798 (7th Cir. 2013) (common ques‐
tion whether products sold to class members contained cer‐
tain defects, “although damages [were] likely to vary across 
class members”). Neither Rule 23 nor any gloss that decided 
cases  have  added  to  it  requires  that  every  question  be  com‐
mon.  It  is  routine  in  class  actions  to  have  a  final  phase  in 
which individualized proof must be submitted. As we noted 
in IKO Roofing, if commonality of damages were also essen‐
tial, “then class actions about consumer products are impos‐
sible.” 2014 WL 2958615 at 3. 
    In  this  case,  the  plaintiffs’  claims  and  those  of  the  class 
they would like  to represent all derive from a single course 
of conduct by Sturm: the marketing and packaging of GSC. 
The  same  legal  standards  govern  every  class  member’s 
claim;  Sturm  admits  in  its  brief  that  “[a]ll  of  the  applicable 
state  consumer  protection  laws  require  proof  that  a  state‐
ment is either (1) literally false, or (2) likely to mislead (either 
through a statement or material omission) a reasonable con‐
sumer.”  See  Freeman  v.  Time,  Inc.,  68  F.3d  285,  289  (9th  Cir. 
1995)  (California  law);  Turf  Lawnmower  Repair,  Inc.  v.  Bergen 
Record  Corp.,  655 A.2d  417,  430  (N.J.  1995);  Marcus  v.  AT&T 
Corp., 138 F.3d 46, 64 (2d Cir. 1998) (New York law); Johnson 
v. Phoenix  Mut. Life Ins.  Co., 266 S.E.2d  610, 622 (N.C. 1980), 
12                                                         No. 13‐3843 

rev’d on other grounds by Myers & Chapman, Inc. v. Thomas G. 
Evans, Inc., 374 S.E.2d 385 (N.C. 1988); Davis v. McGuigan, 325 
S.W.3d  149,  162  (Tenn.  2010);  Chrysler  Corp.  v.  Schiffer,  736 
So.2d  538,  543–44  (Ala.  1999);  Barbara’s  Sales,  Inc.  v.  Intel 
Corp., 879 N.E.2d 910, 927 (Ill. 2007); Johnson v. Collins Entm’t 
Co., 564 S.E.2d 653, 665 (S.C. 2002). 
    The  district  court  agreed  that  “each  state  law  consumer 
protection  statute  cited  by  Plaintiffs  requires  an  objective 
showing  that  [Sturm] engaged in an unfair  or deceptive  act 
or  practice.”  It  nevertheless  found  that  there  were  no  ques‐
tions common to the class. In so doing, the court overlooked 
the  fact  that  the  question  whether  the  GSC  packaging  was 
likely  to  deceive  a  reasonable  consumer  is  common.  The 
claims  of every class member will rise or fall on the resolu‐
tion  of  that  question.  Cf.  Amgen  Inc.  v.  Conn.  Ret.  Plans  & 
Trust Funds, 133 S. Ct. 1184, 1191 (2013) (“[A] failure of proof 
on the issue of materiality would end the case … . As to ma‐
teriality,  therefore,  the  class  is  entirely  cohesive:  It  will  pre‐
vail or fail in unison. In no event will the individual circum‐
stances of particular class members bear on the inquiry.”). 
    It may be helpful to pinpoint some of the ways in which 
the  district  court’s  analysis  of  commonality  veered  off 
course.  The  court  concluded,  for  example,  that  the  class 
could not be certified because some class members may have 
purchased a later version of the GSC packaging that includ‐
ed the descriptive term “instant” and therefore were not sub‐
jected  to  the  same  Sturm  conduct  as  other  class  members. 
But  the  fact  that  some  people  may  have  bought  the  new 
package  does  not  diminish  the  fact  that  many  others  pur‐
chased  and  allegedly  were  deceived  by  the  old  package. 
Tens  (perhaps hundreds) of thousands of the original pack‐
No. 13‐3843                                                             13

aging  units  already  had  been  distributed  by  the  time  the 
packaging was altered. Moreover, the record is unclear how 
widely  the  new  packaging  was  distributed;  the  plaintiffs 
contend  its  in‐store  distribution  was  minimal.  As  we  have 
cautioned  before,  “[i]n  circumstances  such  as  these,  involv‐
ing  minor  overbreadth  problems  that  do  not  call  into  ques‐
tion the validity of the class as a whole, the better course is 
not to deny class certification entirely but to amend the class 
definition as needed to correct for the overbreadth.” Messner 
v. Northshore Univ. HealthSys., 669 F.3d 802, 826 n.15 (7th Cir. 
2012). 
     The  court  was  also  mistaken  to  think  that  the  proposed 
class could not be certified because it includes a “great num‐
ber  of  members  who  for  some  reason  could  not  have  been 
harmed  by  the  defendant’s  allegedly  unlawful  conduct.”  It 
did  not  cite  any  evidence  in  the  record  to  support  this  as‐
sumption,  which  was  squarely  contradicted  by  the  named 
plaintiffs’ affidavits. If the court thought that no class can be 
certified  until  proof  exists  that  every  member  has  been 
harmed,  it  was  wrong.  See  Parko  v.  Shell  Oil  Co.,  739  F.3d 
1083,  1085  (7th  Cir.  2014)  (“How  many  (if  any)  of  the  class 
members have a valid claim is the issue to be determined af‐
ter  the  class  is  certified.”);  Kohen  v.  Pac.  Inv.  Mgmt.  Co.,  571 
F.3d  672,  677  (7th  Cir.  2009)  (“[A]  class  will  often  include 
persons  who  have  not  been  injured  by  the  defendant’s  con‐
duct  …  .  Such  a  possibility  or  indeed  inevitability  does  not 
preclude  class  certification  …  .”);  Messner,  669  F.3d  at  823 
(“[T]hat some class members’ claims will fail on the merits if 
and  when  damages  are  decided  [is]  a  fact  generally  irrele‐
vant to the district court’s decision on class certification.”). If 
very few members of the class were harmed, that is “an ar‐
gument not for refusing to certify the class but for certifying 
14                                                         No. 13‐3843 

it  and  then  entering  a  judgment  that  would  largely  exoner‐
ate”  Sturm.  See  Butler,  727  F.3d  at  799;  see  also  Schleicher  v. 
Wendt, 618 F.3d 679, 686 (7th Cir. 2010) (“Rule 23 allows certi‐
fication of classes that are fated to lose as well as classes that 
are sure to win.”). 
    The  cases  on  which  the  district  court  relied  stand  for  a 
subtly different proposition that is not implicated here. If “a 
class  is  defined  so  broadly  as  to  include  a  great  number  of 
members who for some reason could not have been harmed 
by  the  defendant’s  allegedly  unlawful  conduct,  the  class  is 
defined  too  broadly  to  permit  certification.”  Messner,  669 
F.3d at 824; Kohen, 571 F.3d at 677. But there is a distinction 
“between  class  members  who  were  not  harmed  and  those 
who could  not have been harmed.”  Messner,  669  F.3d at 825. 
For example, in Messner, we noted that an antitrust plaintiff 
class could not be defined to include persons who purchased 
a product before the defendant possessed market power, for 
those persons could not have been injured by the defendant’s 
alleged  abuse  of  market  power.  Id.  at  824–25.  Similarly,  in 
this  case,  a  class  definition  that  included  online  purchasers 
of  GSC  might  be  overbroad  if  such  purchasers  could  not 
have  been  deceived  by  the  product  packaging  found  in 
stores.  (We  take  no  position  on  that  point.  Often  the  online 
“store” shows an image of the package that the customer can 
examine  in  detail;  if  that  was  done  here,  then  the  online 
group may be in essentially the same position as those who 
bought  in  physical  stores.)  On  the  other  hand,  in‐store  pur‐
chasers that were exposed to the allegedly deceptive packag‐
ing  could  have  been  injured  by  it,  even  if  it  turns  out  later 
that a few were not. This was not a legitimate basis for deny‐
ing certification. 
No. 13‐3843                                                        15

    From  the  record  amassed  for  the  class  certification  deci‐
sion, it is apparent that this is not a case where few, if any, of 
the putative class members share the named representative’s 
grievance against the defendant. If it were, things would be 
different. A  person  whose  claim  is  idiosyncratic  or  possibly 
unique  is  an  unsuitable  class  representative.  See  Falcon,  457 
U.S. at 156–59; Thorogood v. Sears, Roebuck & Co., 547 F.3d 742, 
747  (7th  Cir.  2008)  (no  evidence  that  anyone  in  500,000  per‐
son  class  other  than  Thorogood  believed  the  allegations); 
Oshana  v.  Coca‐Cola  Co.,  472  F.3d  506,  514  (7th  Cir.  2006) 
(Oshana appeared to be the only person in million‐plus class 
that believed defendant deceived consumers by using differ‐
ent formulae in fountain and bottled soda products). In this 
case,  the  evidence  showed  that  the  named  representatives 
suffered  the  same  injury  as  members  of  the  proposed  class. 
The plaintiffs proffered evidence to show the overwhelming‐
ly  negative  response  to  the  GSC  product,  the  flood  of  com‐
plaints that followed the introduction of GSC, and numerous 
surveys that shed light on the preferences of Keurig users for 
premium (freshly brewed) coffee. 
    The  question  whether  the  GSC  packaging  was  likely  to 
mislead  a  reasonable  consumer  is  common  to  the  claims  of 
every class member. (Note that this is an objective question, 
not  one  that  depends  on  each  purchaser’s subjective under‐
standing of the package.) The district court abused its discre‐
tion  in  failing  to  recognize  that  this  question  satisfied  the 
commonality  requirement  of  Rule  23(a)(2).  There  may  be 
other  common  questions,  such  as  those  related  to  Sturm’s 
scienter, but we leave determination of those issues under the 
proper standard to the district court on remand. 
16                                                      No. 13‐3843 

    Rule  23(b)(3).—Plaintiffs  sought  certification  under  Rule 
23(b)(3),  which  requires  the  court  to  “find[]  that  the  ques‐
tions of law or  fact common to  class members  predominate 
over  any  questions  affecting  only  individual  members,  and 
that a class action is superior to other available methods for 
fairly  and  efficiently  adjudicating  the  controversy.”  FED.  R. 
CIV.  P.  23(b)(3).  “The  matters  pertinent  to  these  findings  in‐
clude:  (A)  the  class  members’  interests  in  individually  con‐
trolling the prosecution … of separate actions; (B) the extent 
and  nature  of  any  litigation  concerning  the  controversy  al‐
ready begun by or against class members; (C) the desirability 
or undesirability of concentrating the litigation of the claims 
in  the  particular  forum;  and  (D)  the  likely  difficulties  in 
managing  a  class  action.”  Id.  We  assess  those  requirements 
against  the  common  question  we  have  identified:  whether 
the  GSC  packaging  was  likely  to  deceive  a  reasonable  con‐
sumer. 
    The  district  court  concluded  that  individual  issues  over‐
shadow  whatever  commonality  might  exist  because  each 
class  member’s  claim  may  require  individualized  inquiries 
on  causation.  In  support  of  this  conclusion,  the  court  relied 
on  a  supposed  rule  that  individual  issues  necessarily  pre‐
dominate “in cases requiring individual subjective inquiries 
into causality.” Or as the court put it elsewhere, “[t]he prob‐
lem with the proposed class here is that showing reliance or 
causation—as required to establish liability—requires an in‐
vestigation of each purchaser.” This was an error of law. See 
Pella  Corp.  v.  Saltzman,  606  F.3d  391,  394  (7th  Cir.  2010) 
(“Proximate  cause  …  is  necessarily  an  individual  issue  and 
the need for individual proof alone does not necessarily pre‐
clude  class  certification.”);  IKO  Roofing,  supra,  at  3–5  (reaf‐
firming Pella and remanding for reconsideration of class cer‐
No. 13‐3843                                                       17

tification  despite  the  existence  of  potential  individualized 
questions of causation). 
     Rule 23(b)(3) class actions are designed to “cover cases in 
which a class action would achieve economies of time, effort, 
and expense, and promote uniformity of decision as to per‐
sons  similarly  situated,  without  sacrificing  procedural  fair‐
ness  or  bringing  about  other  undesirable  results.”  Amchem 
Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997) (internal quo‐
tation  and  alteration  omitted).  The  (b)(3)  “opt‐out”  class  fa‐
cilitates  the  “vindication  of  the  rights  of  groups  of  people 
who  individually  would  be  without  effective  strength  to 
bring their opponents into court at all.” Id. at 617 (quotation 
omitted). As we have said: “The policy at the very core of the 
class  action  mechanism  is  to  overcome  the  problem  that 
small  recoveries  do  not  provide  the  incentive  for  any  indi‐
vidual to bring a solo action prosecuting his or her rights. A 
class action solves this problem by aggregating the relatively 
paltry  potential  recoveries  into  something  worth  someone’s 
(usually an attorney’s) labor.” Mace v. Van Ru Cred. Corp., 109 
F.3d  338,  344  (7th  Cir.  1997),  quoted  with  approval  in  Am‐
chem, 521 U.S. at 617. We reiterated that view in Butler in not‐
ing that a “class action is the efficient procedure for litigation 
of … a case involving a defect that may have imposed costs 
on tens of thousands of consumers, yet not a cost on any one 
of them large enough to justify the expense of an individual 
suit.” See Butler, 727 F.3d at 798. The same can be said about 
a deceptive practice. 
    Every consumer fraud case involves individual elements 
of reliance or causation. As we commented in IKO Roofing, a 
rule requiring 100% commonality would eviscerate consum‐
er‐fraud class actions. And because few if any injured parties 
18                                                        No. 13‐3843 

would  bring  suit  to  recover  the  paltry  individual  damages 
available  in  most  consumer  fraud  cases,  such  a  rule  would 
undermine  enforcement  against  “tortious  harms  of  enor‐
mous aggregate magnitude but so widely distributed as not 
to be remediable in individual suits,” in direct contradiction 
of Rule 23(b)(3)’s purpose. See Butler, 729 F.3d at 801; see also 
Carnegie  v.  Household  Int’l,  Inc.,  376  F.3d  656,  661  (7th  Cir. 
2004) (“The realistic alternative to a class action is not 17 mil‐
lion individual suits, but zero individual suits, as only a lu‐
natic or a fanatic sues for $30.”). The importance of the class 
action  device  in  vindicating  the  rights  of  consumers  is  one 
reason why the Supreme Court held that “[p]redominance is 
a  test  readily  met  in  certain  cases  alleging  consumer  … 
fraud,” among others. See Amchem, 521 U.S. at 625. 
     In determining whether to certify a consumer fraud class, 
the  court  should  begin  with  a  “rigorous  analysis”  into 
whether  the  plaintiffs’  “damages  are  susceptible  of  meas‐
urement across the entire class.” Comcast, 133 S. Ct. at 1433. 
In  this  case,  the  answer  is  yes:  for  example,  plaintiff’s  dam‐
ages  might  be  computed  by  taking  the  difference  between 
the  actual  value  of  the  package  she  purchased  (instant  cof‐
fee)  and  the  inflated  price  she  paid  (thinking  the  pods  con‐
tained real coffee grounds). See Dkt. 29, Ex. V, Expert Report 
of  Candace  L.  Preston  (discussing  two  potential  damages 
models: retail measure and wholesale measure). 
     If damages can be estimated, the court next should exam‐
ine  the  matters  identified  in  Rule  23(b)(3).  See  Amchem,  521 
U.S. at 615–16. These considerations deal with “the interests 
of  individual  members  of  the  class  in  controlling  their  own 
litigations  and  carrying  them  on  as  they  see  fit.”  Id.  at  616 
(quotation  marks  omitted).  Thus,  the  court  needs  to  assess 
No. 13‐3843                                                         19

the  difficulty  and  complexity  of  the  class‐wide  issues  as 
compared  with  the  individual  issues.  The  class  issues  often 
will be the most complex and costly to prove, while the indi‐
vidual issues and the information needed to prove them will 
be  simpler  and  more  accessible  to  individual  litigants.  For 
example,  in  Butler  and  IKO  Roofing,  proving  that  the  prod‐
ucts were defective required technical expertise and consid‐
erable  expert  testimony,  as  well  as  extensive  discovery  into 
the  defendant’s  manufacturing  processes.  By  contrast,  the 
individual  issues  in  those  cases  could  be  “readily  deter‐
mined” in individualized follow‐on proceedings. See Butler, 
727 F.3d at 801. 
     In  this  case,  resolution  of  the  merits  may  require  costly 
survey evidence and expert testimony, along the lines plain‐
tiffs  have  proffered  for  certification  purposes,  to  prove  the 
allegation  that  the  GSC  packaging  was  likely  to  mislead  a 
reasonable  consumer.  The  district  court  might  conclude  on 
remand that the class device is superior, because no rational 
individual plaintiff would be willing to bear the costs of this 
lawsuit. See Carnegie, 376 F.3d at 661 (“[A] class action has to 
be unwieldy indeed before it can be pronounced an inferior 
alternative—no  matter  how  massive  the  fraud  or  other 
wrongdoing  that  will  go  unpunished  if  class  treatment  is 
denied—to no litigation at all.”). At the back end, if the class 
prevails on the common issue, it would be a straightforward 
matter for each purchaser to present her evidence on reliance 
and causation. Indeed, if the class prevails, “the case would 
probably be quickly settled.” Butler, 727 F.3d at 798. 
    Finally, the court should assess whether the class allega‐
tions  are  “satisf[ied]  through  evidentiary  proof.”  Comcast 
Corp.  v.  Behrend,  133  S.  Ct.  1426,  1432  (2013);  see  also  Wal‐
20                                                        No. 13‐3843 

Mart,  131  S.  Ct.  at  2551  (class  certification  analysis  “over‐
lap[s]  with  the  merits  of  the  plaintiff’s  underlying  claim”); 
Falcon, 457 U.S. at 160 (emphasizing the need “for the court 
to  probe  behind  the  pleadings  before  coming  to  rest  on  the 
certification question” because “class determination general‐
ly  involves  considerations  that  are  enmeshed  in  the  factual 
and  legal  issues  comprising  the  plaintiff’s  cause  of  action”). 
Such proof might include, for example, survey or other evi‐
dence  suggesting  the  relevant  common  traits  of  the  class 
members, expert testimony supporting the classwide allega‐
tions, or analysis of the relative costs of prosecuting the class 
and individual issues in the case. The court should evaluate 
the evidence pragmatically. See Amchem, 521 U.S. at 621 (ex‐
plaining that the “safeguards provided by the Rule 23(a) and 
(b)  class‐qualifying  criteria  …  are  not  impractical  impedi‐
ments [or] checks shorn of utility”); cf. Basic Inc. v. Levinson, 
485 U.S. 224, 246 (1988) (discussing the underpinnings of the 
“fraud‐on‐the‐market” presumption in securities law). 
    Ultimately, the court must decide whether classwide res‐
olution would substantially advance the case. See Butler, 727 
F.3d  at  801–02  (explaining  that  the  class  issue  is  “central  to 
liability”). The named plaintiffs in our case allege that Sturm 
deceived consumers by telling them that the GSC pods con‐
tained  freshly  ground  coffee,  when  at  most  5%  of  the  pod 
did  so,  and  by  concealing  the  fact  that  the  product  was 
overwhelmingly instant coffee. In fact, the substance of this 
claim  is  quite  similar  to the behavior  at issue in POM  Won‐
derful  LLC,  supra,  in  which  the  Court  upheld  the  right  of 
POM to bring an action for deceptive practices against Coca‐
Cola  under  the  Lanham Act,  15  U.S.C.  §  1125,  complaining 
about Coca‐Cola’s labeling of a juice product as “pomegran‐
ate‐blueberry”  even  though  the  product  actually  contained 
No. 13‐3843                                                           21

only 0.3% pomegranate juice and 0.2% blueberry juice. 134 S. 
Ct. at 2223. 
    All of that said, we are not holding that the district court 
must certify the class on remand. See id.at 802; IKO Roofing, 
supra,  at  5. We  leave  that  determination to  the district court 
to  make  in  the  first  instance,  applying  the  legal  standards 
and principles we have described. 
                                   B 
     Finally,  we  turn  to  the  district  court’s  grant  of  summary 
judgment  against  the  eight  putative  class  representatives. 
The court based its decision on the alternative grounds that 
the  GSC  packaging  was  not  likely  to  mislead  a  reasonable 
consumer and, even if it were, none of the individual plain‐
tiffs  put forth  evidence  that  he  or  she  was deceived. We  re‐
view  grants  of  summary  judgment  de  novo,  taking  the  facts 
in the light most favorable to the plaintiffs. Thacker v. Menard, 
Inc., 105 F.3d 382, 385 (7th Cir. 1997). 
   With  respect  to  the  misleading  nature  of  the  packaging, 
the  district  court  had  almost  nothing  to  say.  This  is  it:  “The 
Court has seen the packaging at issue—Plaintiffs bring it to 
each  hearing—and  finds  that  it  is  not  designed  to  mislead 
consumers. It says what it is.” That is a conclusion, not a rea‐
son. It appears to assume that a package cannot be mislead‐
ing if it does not contain literal falsehoods. But that is not the 
law. Moreover—ironically—it appears the district court itself 
was confused about the product: the court’s analysis reveals 
that  it  failed  to  understand  that  “soluble”  coffee  and  “mi‐
croground” coffee are not the same thing. 
   All of the applicable state consumer protection laws at is‐
sue here may be satisfied by proof that a statement is likely 
22                                                        No. 13‐3843 

to  mislead  a  reasonable  consumer,  even  if  the  statement  is 
literally true. See cases cited supra at 12. Under this reasona‐
ble‐consumer standard, the plaintiff “must show that mem‐
bers of the public are likely to be deceived.” Williams v. Ger‐
ber  Prods.  Co.,  552  F.3d  934,  938  (9th  Cir.  2008)  (California 
law)  (quotation  marks  omitted);  Kraft,  Inc.  v.  Fed.  Trade 
Comm’n, 970 F.2d 311, 314 (7th Cir. 1992) (Illinois law) (“[A]n 
advertisement  is  deceptive  …  if  it  is  likely  to  mislead  con‐
sumers, acting reasonably under the circumstances, in a ma‐
terial  respect.”).  Overall,  “the  determination  []  whether  an 
ad has a tendency to deceive is an impressionistic one more 
closely  akin  to  a  finding  of  fact  than  a  conclusion  of  law.” 
Kraft, 970 F.2d at 317. 
     Our de novo review of the summary judgment record sat‐
isfies  us  that  there  are  genuine  questions  of  material  fact  in 
each of the individual cases whether the GSC packaging was 
likely  to  mislead  a  reasonable  consumer.  Sturm  consciously 
avoided use of the term “instant” and designed the package 
to  resemble  Keurig  products;  several  of  the  plaintiffs  testi‐
fied that they were misled; the packaging contained numer‐
ous statements that implied the product was premium fresh 
(i.e. unbrewed) coffee; and the package did not explain that 
it  was  little  more  than  instant  coffee.  At  least  three  inde‐
pendent expert surveys, all employing different methodolo‐
gies,  found  that  consumers  were  confused  about  the  prod‐
uct.  A  jury  should  have  decided  the  question  whether  the 
packaging was likely to mislead reasonable consumers. 
    The  district  court’s  analysis  of  each  individual  plaintiff’s 
reliance  on  the  alleged  deception  was  also  too  hasty,  and 
failed  to  take  the  facts  in  the  light  most  favorable  to  the 
plaintiffs.  In  two  short  pages,  the  court  zipped  through  all 
No. 13‐3843                                                        23

eight  individual  claims.  Although  the  court  professed  that 
the brevity of its order “[did] not reflect a mere surface anal‐
ysis  of  the  motion  for  summary  judgment,”  we  cannot  find 
more  than  that.  All  that  is  visible  are  some  cherry‐picked 
facts  adverse  to  the  plaintiffs,  with  no  mention  of  the  evi‐
dence favoring the plaintiffs’ claims. Cf. Malin v. Hospira Inc., 
No.  13‐2433,  2014  WL  3896175,  at  11  (7th  Cir. Aug.  7,  2014) 
(disapproving  the  practice  of  “repeatedly  cherry‐pick[ing] 
isolated  phrases  from  [the  plaintiff]’s  deposition  and 
claim[ing]  that  these  ‘admissions’  doomed  her  case”).  For 
example, the court emphasized that Suchanek admitted that 
she understood the word “soluble” to mean that something 
is capable of dissolving. But the fact that Suchanek correctly 
understood the definition of that English word is not enough 
to throw out her entire consumer‐fraud claim. Did she know 
that soluble coffee is instant coffee? Did she understand that 
the  GSC  product  was over  95%  instant?  Suchanek  says  not. 
As she stated, “Keurig brews coffee. … If I was going to buy 
a  k‐cup  of  instant  coffee,  I  would  have  used  my  hot  water 
tap  that  has  boiling  water  at  the  sink  instead  of  buying  an 
expensive Keurig machine.” Taking all disputed facts in the 
light  most  favorable  to  Suchanek,  a  reasonable  juror  could 
conclude that Suchanek was deceived. 
    The district court’s analysis of the other plaintiffs’ claims 
similarly “amounted to nothing  more than selectively quot‐
ing  deposition  language  it  like[d]  and  ignoring  deposition 
language  it  [did]  not  like.”  Id.  The  court  threw  out 
McManus’s claim on the ground that he did not rely on the 
GSC  package  when  he  decided  to  purchase,  but  McManus 
testified to the contrary that he read the words on the pack‐
age and purchased GSC in part based on the impressions he 
gathered  from  the  packaging.  The  court  dismissed  Carr’s 
24                                                     No. 13‐3843 

claims because she admitted that she had not read the text on 
the  packaging,  but  Carr  said  she  was  misled  because  the 
package  was  attractive  and  had  a  K‐cup  picture  on  the  box. 
Gladstone’s  claim  was  tossed  even  though  the  court 
acknowledged that Gladstone testified that she “believed she 
was  purchasing  fresh  ground  [coffee]  with  a  filter.”  The 
court  decided  Avakian’s  claim  on  the  ground  that  she  pur‐
chased GSC for its low price, but it overlooked that Avakian 
also  testified  that  she  thought  GSC  was  ground  coffee.  The 
court  kicked  aside  Cardillo’s  claim  on  the  ground  that  he 
could not show he was deceived, but Cardillo said he decid‐
ed to try GSC after seeing the coffee beans on the box and he 
later filed  a  complaint  with  Better Business Bureau alleging 
false advertising. The court jettisoned Capps’s claim because, 
even though he read and relied on the packaging, according 
to the court there were no literal misrepresentations or mate‐
rial omissions. That conclusion confuses the elements of the 
inquiry  and  misapplies  the  reasonable‐consumer  standard. 
DiBenedetto lost because, in the court’s view, she erroneous‐
ly  believed  “k‐cups  contain  only  ground,  versus  mi‐
croground (instant) coffee.” But the cup did not contain any 
conventional ground coffee, and the district court misunder‐
stood  the  distinction  between  “soluble”  coffee  and  mi‐
croground  coffee. A  jury  could  find  that  DiBenedetto’s  mis‐
conception was caused by the misleading packaging. Finally, 
Ritchie’s  claim  failed  because  she  stated  that  she  purchased 
GSC because it “looked pretty good.” But Ritchie also stated 
in  her  complaint  to  the  Better  Business  Bureau  that  the 
“word microground leads people to believe this is a ground 
coffee not instant at 10.00 dollars a box.” 
   In short, the district court’s analysis failed to take the dis‐
puted  facts  in  the  light  most  favorable  to  the  non‐moving 
No. 13‐3843                                                     25

parties.  The  individual  plaintiffs  should  not  have  had  sum‐
mary judgment entered against them. 
                                 III 
    In summary, we find that the district court abused its dis‐
cretion  when  it  denied  class  certification  and  granted  sum‐
mary  judgment  in  the  defendants’  favor  on  the  individual 
claims.  We  VACATE  the  decision  denying  class  certification, 
REVERSE  the  grants  of  summary  judgment,  and  REMAND  for 
further proceedings consistent with this opinion. 
     
                              
26               No. 13‐384
                          43 

      APPENDIX
       P
          




                        




                        
No. 13‐3843        2
                   27